Title: To Benjamin Franklin from Jacques-Donatien Le Ray de Chaumont, 5 July 1778
From: Chaumont, Jacques-Donatien Le Ray de
To: Franklin, Benjamin


This letter, enclosing an anonymous attack on Schweighauser, was not the only accusation against the agent. At about the same time, we assume, another was forwarded by Chaumont’s neighbor Le Veillard: a Guernsey merchant has four privateers at sea, according to Le Veillard’s informant, and his son “Aubray” (Dobrée) is Schweighauser’s son-in-law and in charge of his office. “Vous pensez que cecy a l’air d’une fable, cependant rien n’est plus vray.” Guernsey is informed about American ships leaving Nantes, and they are regularly taken. The knowing laugh, and the Nantais commercial community is contemptuous of Congress.
The enclosure in Chaumont’s letter is undated and signed only “J.” It points out that William Lee, when he appointed the American agent, was unaware that an English merchant from Guernsey by the name of Dobrée was the son-in-law of “M. Suegasse.” The agent, an elderly Swiss or German with no knowledge of English, uses this son-in-law to read and translate secret information about the coming and going of American ships; Dobrée, there is good reason to fear, passes on these secrets to two of his brothers who are in the shipping business on Guernsey. This warning, if well founded, deserves attention.
It reached Arthur Lee on July 11, and the next day he asked Chaumont to furnish the writer’s name. Not if the charge was true, Chaumont answered on the 13th, and its truth depended on whether Dobrée really had relatives on Jersey or Guernsey. Lee demolished this line of reasoning in his reply on the 22nd. Five days later Chaumont washed his hands of the matter: the anonymous writer may have been deceived; in any case since Arthur Lee seemed to regard the charge with indifference, he would do the same. The commissioners, before long, seem to have decided to do likewise.
 
Monsieur,
Passi ce 5 Juillet 1778.
J’ay l’honneur de remettre a vostre Excellence un Billet a vostre adresse qui m’a été envoyé par unne personne habitante près des isles de Gersay et de grenezay, et qui est chargée de faire des recherches sur l’espionnage des anglais dans nos ports. Cette Personne n’a aucun interest particulier qui puisse la determiner a donner cet avis, pas d’autres motifs que Ceux qui interessent essentiellement Le Commerce de l’amerique Septentrionale. Je suis avec le plus respectueux attachement de votre Excellence, Monsieur, votre très humble et tres obeïssant serviteur
Leray DE Chaumont
M. Benjamin Franklin
